Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the claims and remarks filed on 1/26/2021. Claims 1-20, are currently pending and have been fully considered below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,043,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate those in the current application, see below:

U.S. Patent Application No. 16/053,276
U.S. Patent No. 10,043,226
1. A method for facilitating the ordering and generation of a beverage, comprising:

receiving one or more electrical signals representative of an order for the beverage specified by a first user;

sending one or more electronic command signals commanding the generation of the beverage to a beverage generating apparatus at which the 

generating the beverage at the beverage generating apparatus in response to the one or more command signals; and

effecting the presentation of the beverage to the second user at the beverage generating apparatus following the generation of the beverage.



receiving an electrical signal in response to the activation by a second user of an electronic link corresponding to a recipe for the beverage shared by a first user; 

generating, responsive to the receipt of the electrical signal, a user interface having a user-

sending one or more electronic command signals to a beverage generating apparatus commanding the generation of the beverage responsive to the receipt of the order; 

generating the beverage at the beverage generating apparatus in response to the command signal(s); and 

effecting the presentation of the beverage to the second user at a specified pickup location following the generation of the beverage.

2. The method of claim 1, further comprising identifying the beverage generation apparatus at which to generate the beverage from a plurality of beverage generating apparatuses, and generating the beverage at the identified beverage generating apparatus.

30. The system of claim 26, wherein the system comprises a plurality of kiosks each of which is configured for communication with the central host and includes a plurality of process modules configured to perform one or more processes contributing to the production of beverages, and further wherein the control host is configured to identify one of the plurality of kiosks at which to generate the beverage, and to send the command signal(s) to the identified kiosk.

3. The method of claim 2, wherein the identifying step comprises identifying the beverage generating apparatus based on information relating to a location associated with a second user.

5. The method of claim 1, wherein before the commanding step, the method comprises determining a location at which to generate the beverage.
4. The method of claim 1, wherein the beverage generating apparatus comprises an automated beverage generating kiosk.

2. The method of claim 1, wherein the beverage generating apparatus comprises an automated beverage generating kiosk, and the beverage is generated by the kiosk in response to the command signal(s).

5. The method of claim 1, wherein the steps thereof are performed without receiving payment of a purchase price for the beverage from the second user.

3. The method of claim 1, wherein the steps thereof are performed without receiving payment of a purchase price for the beverage from the second user.


 6. The method of claim 1, wherein before the commanding step, the method comprises 
determining a time at which to generate the beverage.
7. The method of claim 6, wherein the time is specified in hour and minute of the day.

7. The method of claim 6, wherein the time is specified in hour and minute of the day.
8. The method of claim 1, further comprising sending the second user a notification relating to when the beverage may be retrieved at the beverage generating apparatus, the location of the beverage generating apparatus, or both.


9. A system for facilitating the ordering and generation of a beverage, comprising:

an electronic processing unit; and

an electronic memory device electrically coupled to the electronic processing unit and having instructions stored therein,

wherein the processing unit is configured to access the memory device and execute the instructions stored therein such that it is configured to:

receive one or more electrical signals representative of an order for the beverage specified by a first user; and

send one or more electronic command signals commanding the generation of the beverage to a beverage generating apparatus at which a second user may retrieve the beverage following the generation thereof.
13. A system for facilitating the ordering and generation of a beverage, comprising: 

an electronic processing unit; 

and an electronic memory device electrically coupled to the electronic processing unit and having instructions stored therein, 

wherein the processing unit is configured to access the memory device and execute the instructions stored therein such that it is configured to:

receive an electrical signal in response to the activation by a second user of an electronic link corresponding to a recipe for the beverage shared by a first user; 

generate, responsive to the receipt of the electrical signal, a user interface having a user-selectable or user-inputtable order field for allowing the second user to place an order for the beverage; 

receive an order for the beverage responsive to an input made by the second user via the order field; and 

send one or more command signals to a beverage generating apparatus commanding the generation of the beverage responsive to the received order.



17. The system of claim 13, wherein the processing unit is configured to determine a location at which to generate the beverage.
11. The system of claim 10, wherein the processing unit is configured to identify the beverage generating apparatus based on information relating to a location associated with a second user.

14. The system of claim 13, wherein the processing unit is configured to effect the presentation of the beverage to the second user at a pickup location following the generation of the beverage.
12. The system of claim 9, wherein the beverage generating apparatus comprises an automated beverage generating kiosk.
	
16. The system of claim 13, wherein the beverage generating apparatus comprises an automated beverage generating kiosk.
13. The system of claim 9, wherein the processing unit is configured to determine a time at which to generate the beverage.	

18. The system of claim 13, wherein the processing unit is configured to determine a time at which to generate the beverage.
14. The system of claim 13, wherein the time is specified in hour and minute of the day.

19. The system of claim 18, wherein the time is specified in hour and minute of the day.
15. The system of claim 9, wherein the processing unit is configured to receive the order for the beverage and send the one or more command signals to the beverage generating apparatus without receiving payment of a purchase price for the beverage from the second user.

27. The system of claim 26, wherein the processing unit of the central host is configured to receive the order for the beverage and the kiosk is configured to generate and present the beverage without receiving payment of a purchase price for the beverage from the second user.
16. The system of claim 9, wherein the processing unit is configured to send the second user a notification relating to when the beverage may be retrieved at the kiosk, the location of the kiosk, or both.


17. The system of claim 9, comprising:

a central host, wherein the central host comprises the electronic processing unit and the electronic memory device; and

a kiosk configured for communication with the central host and including a plurality of process modules each configured to perform one or more processes contributing to the production of beverages,



send the one or more command signals to the kiosk commanding the generation of the beverage responsive to the received order; and

wherein the kiosk is configured to:

receive the one or more command signals from the processing unit of the central host;

generate the ordered beverage responsive to the received command signal(s); and present the beverage to the second user following the generation of the beverage.



a central host, wherein the central host comprises the electronic processing unit and the electronic memory device; and 

a kiosk configured for communication with the central host and including a plurality of process modules each configured to perform one or more processes contributing to the production of beverages, 



send the one or more command signals to the kiosk commanding the generation of the beverage responsive to the received order; and 

wherein the kiosk is configured to: 

receive the command signal(s) from the processing unit of the central host; 

generate the ordered beverage responsive to the received command signal(s); and present the beverage to the second user following the generation of the beverage.
 The system of claim 17, wherein the processing unit of the central host or the kiosk is configured to send the second user a notification relating to when the beverage may be retrieved at the kiosk, the location of the kiosk, or both.

30. The system of claim 26, wherein the system comprises a plurality of kiosks each of which is configured for communication with the central host and includes a plurality of process modules configured to perform one or more processes contributing to the production of beverages, and further wherein the control host is configured to identify one of the plurality of kiosks at which to generate the beverage, and to send the command signal(s) to the identified kiosk.

19. The system of claim 17, wherein the system comprises a plurality of kiosks, and the processing unit of the central host is configured to identify the kiosk at which to generate the beverage from the plurality of beverage generating apparatuses.

30. The system of claim 26, wherein the system comprises a plurality of kiosks each of which is configured for communication with the central host and includes a plurality of process modules configured to perform one or more processes contributing to the production of beverages, and further wherein the control host is configured to identify one of the plurality of kiosks at which to generate the beverage, and to send the command signal(s) to the identified kiosk.

20. The system of claim 19, wherein the processing unit is configured to identify the kiosk based on information relating to a location associated with a second user.

30. The system of claim 26, wherein the system comprises a plurality of kiosks each of which is configured for communication with the central host and includes a plurality of process modules configured to perform one or more processes contributing to the production of beverages, and further wherein the control host is configured to identify one of the plurality of kiosks at which to .



Response to Arguments
Applicant’s arguments, see Remarks, filed 1/26/2021, with respect to the rejections under 35 U.S.C. §§ 102 && 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYE IWARERE whose telephone number is (571)270-5112.  The examiner can normally be reached on M-F 8:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687